DETAILED ACTION

Response to Amendment
Applicant's amendment filed 6/17/2022 has bee entered.  Currently claims 1, 3-9 and 11-18 are pending, claims 1 and 3-9 are withdrawn and claims 2, 10, 19 and 20 are cancelled.


Claim Rejections - 35 USC § 102
Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (US 2002/0063744).
With regard to claim 11, Stephens teaches a printing and verification system 50 under control by a system controller 100 that “coordinates the printing of documents” by the printer 52 and the verification process by the barcode printer 60 and scanner 70, wherein the controller 100 reads on applicants’ non-transitory machine-readable storage medium as it will inherently possess stored instructions on how to operate the printer apparatus 52, printing apparatus 60, and the scanner 70 [0023].  The printer 52 may be an electrophotographic printer, e.g. laser printer, and the barcode printer 60 is an inkjet printer, which means the controller will inherently use a digital layout for the image and the mark. 
With regard to claims 11 and 14-17, the content of the mark or image, e.g. the mark being a cut mark, the arrangement of the mark or image, e.g. on the substrate within a print area that is defined by a boundary of the image, and the materials of the mark or image, e.g. ultraviolet sensitive ink, are intended use limitations that are not dispositive of patentability.  The broadest reasonable interpretation of the claims is drawn to instructions to run a system and not to what specific types of digital layouts are printed, what specific inks are printed or where on the substrate the mark or image is printed, and therefore any set of instructions that can run a system to perform the steps claimed, will inherently be capable of the intended use limitations as well.
With regard to claims 12 and 13, the printer 52, printer 60 and scanner 70 can be one integrated machine, which means the controller would inherently have instructions to cause outputting of the print medium 40 from the printer 60 to the scanner 70, wherein the scanner 70 reads on applicants’ finisher device [0035].  The imaging zone 76 is a verification system that comprises illumination sources 80, 82 to produce UV light, which means the controller 100 inherently has instructions to cause illumination [0027], [0031] and [0034].  Lastly, the camera 72 and scanner 70 can sense the UV emission and the controller can verify whether all pages are accounted for and generate a warning if they are not accounted for, which means the controller also contains instructions to cause finishing using the finisher device [0034].  A lack of a warning would be a finishing instruction to provide the finished print medium 40 to a user of the apparatus.  


Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2002/0063744).
With regard to claim 18, Stephens teaches that the printer apparatus 52 can be electrophotographic or an inkjet printer; however, they do not teach that the controller has instructions to cause electrophotographic printing by the printer 60. 
It would have been obvious to one having ordinary skill in the art to have used the same type of printing process in both printing stations 52 and 60 of the system 50.  Stephens teaches that inkjet printing and electrophotogaphic printing are equivalents for the printing station 52, and therefore it would have been obvious to have made both stations be electrophotographic printers and to have made the controller have instructions to cause printing by both printer stations.  The rationale would have been to save money by not having to purchase two different types of printers.
The limitations that the printing is done “by liquid” electrophotographic printing is an intended use limitation for the instructions on the machine readable medium, which are not dispositive of patentability.  Since the Examiner has rendered obvious a controller having instructions to run an electrophotographic printer, it would intrinsically be capable of running a liquid electrophotographic printer.


Response to Arguments
Applicant’s arguments, see Remarks, filed 6/17/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The relevant rejections have been withdrawn. 


Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Applicants argue on pages 7-8 of their Remarks that claims 10 and 11 require a single printer.
The Examiner again reminds applicants what was stated in the previous non-final rejection, which is that the claims are not limited to a single printer.  Applicants’ claims do not exclude using two different printers that receive two separate pieces of print data from the controller.  Lastly, the limitations in claims 10 and 11 that state the manner in which the storage medium is to be used to do not overcome the prior art controller.  
	Applicants argue on page 8 of their Remarks that laser printers and inkjet printers would not inherently use a digital layout for the image and the mark.
	The Examiner respectfully disagrees and notes that this is common knowledge in the art.  The cited evidentiary reference webpage from printify.com shows that inkjet and laser printing are known digital printing methods.  If they are digital printers, they would necessarily be capable of receiving digital representations of the image or ultraviolet-sensitive finishing mark; furthermore, the controller would necessarily have to be capable of preparing a digital layout that it would then send to the printers to cause printing.
	Applicants argue on pages 8-9 of their Remarks that the prior art would send different inputs, e.g. layouts, to the two different printer.
	The Examiner notes that applicants’ claims do not exclude this.  The limitations of a storage medium having instructions to “prepare a digital layout” having the digital representation of the image and the digital representation of the ultraviolet-sensitive finishing mark and to “cause printing” of the image or finishing mark do not require a single printer or single digital layout.  Applicants are arguing limitations that are not claimed.
	With specific regard to claims 10 and 11, applicants argue that there is no intended use limitations claimed.
	The Examiner notes that the analysis of claims 10 and 11 was that he was looking for “a storage medium that can cause a system to print marks on a substrate”, i.e. a storage medium having the functional capability of causing a system to perform the printing steps in line with the instructions on the non-transitory storage medium.  It has been in held MPEP 2181(II)(B) that “[t]o claim a means for performing a specific computer-implemented function and then to only disclose a general purpose computer as the structure designed to perform that function amounts to pure functional claiming”.  The limitations of claims 10 and 11 are being interpreted as computer-implemented means-plus-function limitations based upon applicants’ disclosure at [0031] and [0032]; furthermore, the functions being recited are “preparing a digital layout” and “cause printing”, which according to [0032] is taking the digital layout and transmitting it to the printer.  The broadest reasonable interpretation of “prepare a digital layout” reads on merely providing a digital layout given the context of [0032].  This can be done by any general purpose computer, and therefore the limitations of claims 10 and 11 amount to pure functional claiming.  The controller of Stephens will inherently be capable of performing these functional limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759